DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted applicant recited claims based upon the rejected claims are also rejected based upon the dependency.

Regarding claim 2, applicant recited claim limitation regarding, “camera…cameras that are different” does not distinctly set forth what exactly is different as whether the first camera and the second cameras are different or the second cameras are different from each other nor has applicant specifically set forth what exactly is the difference as whether the camera location, camera characteristics, type or focal length. Appropriate further clarification is required to specifically and distinctly set forth regards applicant’s invention.  

Regarding claim 13, applicant recited claim limitation regarding, “camera…finger members…tip…so as to….closer…away from each other” does not distinctly set forth what exactly the each other is referring to as whether directs to camera close/away from finger members, camera close/away form tip, finger members toward/away tip, or camera close/away to tip that ought to be distinctly set forth particularly regards applicant’s invention.
 
Regarding claim 15, applicant recited claim limitation regarding, “another of the pluarlity of camera devices” does not distinctly set forth regards what exactly is the another camera referring to as which one of the another camera from more than two cameras that ought to be set forth distinctly and particularly.

Regarding claim 16, applicant recited claim limitation regarding, “any one of the pluarlity of camera devices” does not distinctly set forth which one exactly is the “any one” of the multiple camera devices that applicant is distinctly referring to that ought to be set forth regards applicant’s invention. 

Regarding claim 16, applicant recited claim limitation regarding, “on the basis of information sent” does not distinctly set forth what exactly was “the information” that applicant is distinctly referring to that ought to be set forth regards applicant’s invention where applicant further claims has not set forth the metes and bounds regarding, “the information”. Appropriate further clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 5 and 12 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al, US Pat Pub No.2014/0005484 in view of Irie et al, US Pat Pub No.2013/0085604.

Regarding claims 1 and 14, Charles et al shows a camera comprising: a camera body attached to a tip of a robot (See at least Figure 2B for camera subassemblies 6011 as the camera body attached at tip of the robot on Para 0210); a camera unit housed in the camera body (See at least Figure 2B for camera 107 housed in the camera module 105 on Para 0201),
 the camera unit includes a plurality camera devices that are different in optical characteristics for imaging a working target (See at least figure 15 for proximal camera with left and right field of view in its own imaging optics as camera devices imitating left and right eyes for different characteristics or in different time also on Para 0326; see also Para 0328 for pluarlity of distal cameras also used different from proximal camera as different configurations also shown on figures 7 and 8, Para 0247 and 0251); a controller which generates a signal on the basis of imaging information acquired by the camera unit (See at least Para 0291 for controller 386 generates signal based upon the received camera unit image );
Irie et al further shows the robot arm and imaging a workpiece (See at least Figure 10 for workpiece 201 imaged by camera 3 and robot arm 13); a controller which generates a control signal for controlling operation of the robot arm on the basis of imaging information acquired by the camera (See at least Para 0037 for control device 42 coupled with robot controller 2 for controlling robot arm also shown on figure 6).
It would have been obvious for one of ordinary skill in the art at the time of filing, implementing a central control mechanism with manipulation arm working objects as taught by Irie, for the camera system carrier of Charles, in order to provide a manipulation object gripper, creating object image visualization in all dimensional aspect, as desired and discussed by both Charles and Irie.        

Regarding claim 2, Charles et al shows the camera unit includes one overhead camera and two close-range cameras that are different from the overhead camera in working distance (See at least figure 15 for proximal camera with left and right field of view in its own imaging optics as camera devices imitating left and right eyes for different characteristics or in different time also on Para 0326; see also Para 0328 for pluarlity of distal cameras also used different from proximal camera as different configurations also shown on figures 7 and 8, Para 0247 and 0251).

Regarding claim 3, Charles et al shows the two close-range cameras have the same camera devices having a same working distance (See at least figure 15 for proximal camera with left and right field of view in its own imaging optics as camera devices imitating left and right eyes for different characteristics or in different time also on Para 0326; see also Para 0328 for pluarlity of distal cameras also used different from proximal camera as different configurations also shown on figures 7 and 8, Para 0247 and 0251), image a same object simultaneously (See at least figure 15 for proximal camera in left and right viewing same object), acquire a pair of image having a parallax (See at least figure 15 for proximal camera in left and right viewing same object), and cause a distance from the two close-range cameras to the object to be calculated on the basis of the pair of images (See at least Para 0378 and 0380 for causing the focal length to be varied based upon the the image captured).
Irie et al further shows imaging an workpiece (See at least Figure 10 for workpiece 201 imaged by camera 3 and robot arm 13).
It would have been obvious for one of ordinary skill in the art at the time of filing, implementing a central control mechanism with manipulation arm working objects as taught by Irie, for the camera system carrier of Charles, in order to provide a manipulation object gripper, creating object image visualization in all dimensional aspect, as desired and discussed by both Charles and Irie.        

Regarding claim 4, Charles et al shows a use mode of the camera unit is switched from an overhead mode in which the overhead camera is used to a close-range mode in which the two close-range cameras are used (See at least Para 0328 for proximal camera and distal camera from normal axis are provided in alternative as different use mode).

Regarding claim 5, Charles et al shows a use mode of the camera unit is switched from a close-range mode in which the two close-range cameras are used to an overhead mode in which the overhead camera is used (See at least Para 0328 for proximal camera and distal camera from normal axis are provided in alternative as different use mode).

Regarding claim 12, Charles et al shows the two close-range cameras have a same working distance (See at least figure 15 for proximal camera with left and right field of view in its own imaging optics as camera devices imitating left and right eyes with equal distance), 
simultaneously image light of the prescribed pattern projected from the light source (See at least figure 15 for proximal camera with left and right field of view in its own imaging optics as camera devices imitating left and right eyes for different characteristics or in different time also on Para 0326 with same parallax as the prescribed pattern with adjusted focal distance dial range as light source pattern parallax), 
acquire a pair of pattern images having a parallax, and cause calculation of a distance from the two close-range cameras to a pattern projection surface on which the light of the pattern is projected (See at least figure 15 for proximal camera with left and right field of view in its own imaging optics as camera devices imitating left and right eyes for different characteristics or in different time also on Para 0326 with same parallax as the prescribed pattern with adjusted focal distance dial range as light source pattern parallax).

Regarding claim 13, Charles et al shows the camera body is disposed at a middle between a pair of finger members that are attached to a tip of a robot arm so as to be able to come closer to and go away from each other (See at least figure 2B for camera 107 mounted in between pair of finger members moves closer/away from each other).

Regarding claim 15, Charles et al shows the controller switches a use mode to another of the plurality of camera devices that are different in the optical characteristic at timing when one of the plurality camera devices that are different in the optical characteristics becomes out of focus ( See at least Para 0297 for focal plane to the camera is not parallel to the object being imaged; see also Para 0319 for change focal length).
	
Regarding claim 16, Charles et al shows the controller switches a use mode to any one of the plurality of camera devices that are different in the optical characteristics on the basis of information sent from an external apparatus (See at least Para 0228 for remote control to be provided via user interface as external apparatus also on Para 0289 and 0291 for control using user interface).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Charles modified in view of Van Lieu et al, US Pat Pub No. 2018/0063507. 

Regarding claim 6, Charles et al shows the one overhead camera and the two close-range cameras are arranged so that optical axes of the one overhead camera and the two close-range cameras are parallel with each other (See at least both figure 18 and 19 for both proximal cameras in left and right and stereo overhead camera both in normal vector axes in parallel capturing downward image) and the optical axes are located in a plane that is perpendicular to the optical axes (See at least Para 0328 for normal axis are in perpendicular to the plane);
Van Lieu et al further shows cameras are formed at respective a pieces of a triangle in a plane (See at least figure 4 for cameras formed at respective to a triangle piece in a plane).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to provide triangular surrounding object projecting light in near sight as taught by Van Lieu at all three aspect, for the near object of Charles, in order to solve light blocking issue as desired by all near range camera system of Charles modified and Van Lieu.

Regarding claim 7, Van Lieu et al further shows the triangle is a regular triangle (See at least figure 4 for the triangle is a regular triangle with three sides equal and 60 degrees angle on Para 0025).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to provide triangular surrounding object projecting light in near sight as taught by Van Lieu at all three aspect, for the near object of Charles, in order to solve light blocking issue as desired by all near range camera system of Charles modified and Van Lieu.

Claims 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Charles modified in view of Kang et al, CN 201710281130.0 in view of English translation in US Pub Pat No. 2019/0347461.

Regarding claim 8, Kang et al further shows an illumination opening is formed at a center of each side of the triangle (See at figure 1 for infrared LED as the illumination opening formed at each side of the triangle in between center).
It would have been obvious for one of ordinary skill in the art, to provide illumination opening at the center of each as taught by Kang, for the Charles modified, in order to provide equally distributed light source upon working object, along with crossing out light interference for camera imaging purpose as desired by the near sight imaging system of Charles modified. 

Regarding claim 9, Charles et al shows two close range cameras (See at See at least Para 0328 for proximal cameras in left and right as the two close range cameras); 
Kang et al further shows an illumination opening is formed between the two cameras (See at least figure 1 for LED mounted between two cameras where three cameras in triangle also shown on figure 6).
It would have been obvious for one of ordinary skill in the art, to provide illumination opening at the center of each as taught by Kang, for the Charles modified, in order to provide equally distributed light source upon working object, along with crossing out light interference for camera imaging purpose as desired by the near sight imaging system of Charles modified. 

Regarding claim 10, Irie in Charles modified shows light source for illuminating the workpiece (See at lest figure 3 for light source along with workpiece on figure 4)
 Kang et al further shows a light source for illuminating is provided in the illumination opening (See at least figure 1 for LED mounted between two cameras where three cameras in triangle also shown on figure 6).
It would have been obvious for one of ordinary skill in the art, to provide illumination opening at the center of each as taught by Kang, for the Charles modified by Irie, in order to provide equally distributed light source upon working object, along with crossing out light interference for camera imaging purpose as desired by the near sight imaging system of Charles modified. 

Regarding claim 11, Kang et al further shows a light source configured to project a prescribed pattern is provided in the illumination opening (See at least figure 2 for LED to be controlled by LED control module implementing pulse width modulation, PWM, on Para 0076 in pulse width module pattern).
It would have been obvious for one of ordinary skill in the art, to provide lighting pattern at the center of each as taught by Kang, for the Charles modified, in order to provide pattern distributed light source upon working object as desired by Charles modified the near sight imaging system. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664